Exhibit 10.1
Alere Inc.
2010 STOCK OPTION AND INCENTIVE PLAN
SECTION 1. GENERAL PURPOSE OF THE PLAN; DEFINITIONS
     The name of the plan is the Alere Inc. 2010 Stock Option and Incentive Plan
(the “Plan”). The purpose of the Plan is to encourage and enable the officers,
employees, Independent Directors and other key persons (including consultants)
of Alere Inc. (the “Company”) and its Subsidiaries upon whose judgment,
initiative and efforts the Company largely depends for the successful conduct of
its business to acquire a proprietary interest in the Company. It is anticipated
that providing such persons with a direct stake in the Company’s welfare will
assure a closer identification of their interests with those of the Company,
thereby stimulating their efforts on the Company’s behalf and strengthening
their desire to remain with the Company.
     The following terms shall be defined as set forth below:
     “Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
     “Administrator” is defined in Section 2(a).
     “Award” or “Awards,” except where referring to a particular category of
grant under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock Units, Restricted Stock
Awards, Unrestricted Stock Awards, Performance Share Awards and Dividend
Equivalent Rights.
     “Board” means the Board of Directors of the Company.
     “Change of Control” is defined in Section 18.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor Code, and related rules, regulations and interpretations.
     “Committee” means the Committee of the Board referred to in Section 2.
     “Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.
     “Dividend Equivalent Right” means Awards granted pursuant to Section 12.
     “Effective Date” means the date on which the Plan is approved by
stockholders as set forth in Section 20.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder.
     “Fair Market Value” means the closing price for the Stock on any given date
during regular trading, or if not trading on that date, such price on the last
preceding date on which the Stock was traded, unless determined otherwise by the
Administrator using such methods or procedures as it may establish.
     “Incentive Stock Option” means any Stock Option designated and qualified as
an “incentive stock option” as defined in Section 422 of the Code.
     “Independent Director” means a member of the Board who is not also an
employee of the Company or any Subsidiary.
     “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.
     “Option” or “Stock Option” means any option to purchase shares of Stock
granted pursuant to Section 5.

1



--------------------------------------------------------------------------------



 



     “Outside Director” means a current member of the Board who is: (i) not a
current employee of the Company, (ii) not a former employee of the Company who
receives compensation from the Company for prior services (other than benefits
under a qualified retirement plan) during the taxable year, (iii) has not been
an officer of the Company, and (iv) does not receive remuneration from the
Company, either directly or indirectly in exchange for goods or services, in any
capacity other than as a director, all as set out in detail in Treasury
Regulation 1.162-27(e)(3).
     “Performance Criteria” means the criteria that the Administrator selects
for purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle. The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Company or a unit, division, group, or
Subsidiary of the Company) that will be used to establish Performance Goals are
limited to the following: (i) earnings before interest, taxes, depreciation and
amortization; (ii) net income (loss) (either before or after interest, taxes,
depreciation and/or amortization); (iii) changes in the market price of the
Stock; (iv) cash flow; (v) funds from operations or similar measure; (vi) sales
or revenue; (vii) acquisitions or strategic transactions; (viii) operating
income (loss); (ix) return on capital, assets, equity, or investment; (x) total
stockholder returns or total returns to stockholders; (xi) gross or net profit
levels; (xii) productivity; (xiii) expense; (xiv) margins; (xv) operating
efficiency; (xvi) customer satisfaction; (xvii) working capital;
(xviii) earnings per share of Stock; or (xix) lease up performance, net
operating income performance or yield on development or redevelopment
communities, any of which under the preceding clauses (i) through (xix) may be
measured either in absolute terms or as compared to any incremental increase or
as compared to results of a peer group.
     “Performance Cycle” means one or more periods of time, which may be of
varying and overlapping durations, as the Administrator may select, over which
the attainment of one or more Performance Criteria will be measured for the
purpose of determining a grantee’s right to and the payment of a Restricted
Stock Award, Restricted Stock Units, or Performance Share Award. Each such
period shall not be less than 12 months.
     “Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Administrator for a Performance Cycle based upon
the Performance Criteria.
     “Performance Share Award” means Awards granted pursuant to Section 10.
     “Restricted Stock Award” means Awards granted pursuant to Section 7.
     “Restricted Stock Units” means Awards granted pursuant to Section 8.
     “Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.
     “Stock” means the Common Stock, par value $0.001 per share, of the Company,
subject to adjustments pursuant to Section 3.
     “Stock Appreciation Right” means an Award granted pursuant to Section 6.
     “Subsidiary” means any corporation or other entity (other than the Company)
in which the Company owns at least a 50% interest or controls, either directly
or indirectly.
     “Unrestricted Stock Award” means any Award granted pursuant to Section 9.

2



--------------------------------------------------------------------------------



 



SECTION 2. ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS
     (a) Committee. The Plan shall be administered by either the Board or a
committee of not less than two Independent Directors (in either case, the
“Administrator”), as determined by the Board from time to time; provided that,
(i) for purposes of Awards to Directors or Section 16 officers of the Company,
the Administrator shall be deemed to include only Directors who are Independent
Directors and no director who is not an Independent Director shall be entitled
to vote or take action in connection with any such proposed Award and (ii) for
purposes of Performance Based Awards, the Administrator shall be a committee of
the Board composed of two or more Outside Directors.
     (b) Powers of Administrator. The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:
     (i) to select the individuals to whom Awards may from time to time be
granted;
     (ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units, Unrestricted Stock Awards,
Performance Share Awards and Dividend Equivalent Rights or any combination of
the foregoing, granted to any one or more grantees;
     (iii) to determine the number of shares of Stock to be covered by any
Award;
     (iv) to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan and
Section 2(b)(v) below, of any Award, which terms and conditions may differ among
individual Awards and grantees, and to approve the form of written instruments
evidencing the Awards; except that repricing of Stock Options shall not be
permitted without shareholder approval and further provided that, other than by
reason of, or in connection with, any death, disability, retirement, employment
termination (without cause), or Change of Control, the Administrator shall not
accelerate or waive any restriction period applicable to any outstanding
Restricted Stock Award or any Restricted Stock Unit beyond the minimum
restriction periods set forth in Section 7 and Section 8, respectively, nor
shall the Administrator accelerate or amend the aggregate period over which any
Performance Share Award is measured to less than one (1) year;
     (v) to accelerate at any time the exercisability or vesting of all or any
portion of any Award consistent with Section 2(b)(iv) and further provided that,
other than by reason of, or in connection with, any death, disability,
retirement, employment termination (without cause), or Change of Control, the
Administrator shall not accelerate the exercisability or vesting of unvested
Stock Options or Stock Appreciation Rights which in the aggregate, when combined
with the aggregate number of shares of Stock issued pursuant to Section 9,
exceed ten percent (10%) of the maximum number of shares of stock reserved and
available for issuance under the Plan pursuant to Section 3(a), as amended;
     (vi) subject to the provisions of Section 5(a)(ii), to extend at any time
the period in which Stock Options may be exercised;
     (vii) to determine at any time whether, to what extent, and under what
circumstances distribution or the receipt of Stock and other amounts payable
with respect to an Award shall be deferred either automatically or at the
election of the grantee and whether and to what extent the Company shall pay or
credit amounts constituting interest (at rates determined by the Administrator)
or dividends or deemed dividends on such deferrals;
     (viii) at any time to adopt, alter and repeal such rules, guidelines and
practices for administration and operation of the Plan and for its own acts and
proceedings as it shall deem advisable; to interpret the terms and provisions of
the Plan and any Award (including related written instruments); to make all
determinations it deems advisable for the administration and operation of the
Plan; to decide all disputes arising in connection with the Plan; and to
otherwise supervise the administration of the Plan; and
     (ix) to make any adjustments or modifications to Awards granted to
participants who are working outside the United States and adopt any sub-plans
as may be deemed necessary or advisable for participation of such participants,
to fulfill the purposes of the Plan and/or to comply with applicable laws.

3



--------------------------------------------------------------------------------



 



     All decisions and interpretations of the Administrator shall be binding on
all persons, including the Company and Plan grantees.
     (c) Delegation of Authority to Grant Awards. The Administrator, in its
discretion, may delegate to the Chief Executive Officer of the Company all or
part of the Administrator’s authority and duties with respect to the granting of
Awards at Fair Market Value, to individuals who are not subject to the reporting
and other provisions of Section 16 of the Exchange Act or Covered Employees. Any
such delegation by the Administrator shall include a limitation as to the amount
of Awards that may be granted during the period of the delegation and shall
contain guidelines as to the determination of the exercise price of any Stock
Option, the conversion ratio or price of other Awards and the vesting criteria.
The Administrator may revoke or amend the terms of a delegation at any time but
such action shall not invalidate any prior actions of the Administrator’s
delegate or delegates that were consistent with the terms of the Plan.
     (d) Indemnification. Neither the Board nor the Committee, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Committee (and any delegate
thereof) shall be entitled in all cases to indemnification and reimbursement by
the Company in respect of any claim, loss, damage or expense (including, without
limitation, reasonable attorneys’ fees) arising or resulting therefrom to the
fullest extent permitted by law and/or under any directors’ and officers’
liability insurance coverage which may be in effect from time to time.
SECTION 3. STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION
     (a) Stock Issuable. The maximum number of shares of Stock reserved and
available for issuance under the Plan shall be 1,653,663 shares, subject to
adjustment as provided in Section 3(b) (the “Pool”). For purposes of this
limitation, in respect of any shares of Stock under any Award which shares are
forfeited, canceled, satisfied without the issuance of Stock, otherwise
terminated, or, for shares of Stock issued pursuant to any unvested full value
Award, reacquired by the Company at not more than the grantee’s purchase price
(other than by exercise) (“Unissued Shares”), the number of shares of Stock that
were removed from the Pool for such Unissued Shares shall be added back to the
Pool. Notwithstanding the foregoing, upon the exercise of any Award to the
extent that the Award is exercised through tendering previously owned shares or
through withholding shares that would otherwise be awarded and to the extent
shares are withheld for tax withholding purposes, the Pool shall be reduced by
the gross number of shares of Stock being exercised without giving effect to the
number of shares tendered or withheld. Subject to such overall limitation,
shares of Stock may be issued up to such maximum number pursuant to any type or
types of Award; provided, however, (i) Stock Options or Stock Appreciation
Rights with respect to no more than 1,000,000 shares of Stock may be granted to
any one individual grantee during any one calendar year period and (ii) each
share subject to a full value award settled in stock — other than an Award that
is a stock option or other award that requires the grantee to purchase shares
for their fair market value at the time of grant — will reduce the number of
shares in the Pool available for grant by three (3). The shares available for
issuance from the Pool may be authorized but unissued shares of Stock or shares
of Stock reacquired by the Company and held in its treasury.
     (b) Changes in Stock. Subject to Section 3(c) hereof, if, as a result of
any reorganization, recapitalization, reclassification, stock dividend, stock
split, reverse stock split or other similar change in the Company’s capital
stock, the outstanding shares of Stock are increased or decreased or are
exchanged for a different number or kind of shares or other securities of the
Company, or additional shares or new or different shares or other securities of
the Company or other non-cash assets are distributed with respect to such shares
of Stock or other securities, or, if, as a result of any merger or
consolidation, sale of all or substantially all of the assets of the Company,
the outstanding shares of Stock are converted into or exchanged for a different
number or kind of securities of the Company or any successor entity (or a parent
or subsidiary thereof), the Administrator shall make an appropriate or
proportionate adjustment in (i) the maximum number of shares reserved for
issuance under the Plan, (ii) the number of Stock Options or Stock Appreciation
Rights that can be granted to any one individual grantee, (iii) the maximum
number of shares that may be granted under a Performance-Based Award, (iv) the
number and kind of shares or other securities subject to any then outstanding
Awards under the Plan, (v) the repurchase price per share subject to each
outstanding Restricted Stock Award, and (vi) the price for each share subject to
any then outstanding Stock Options and Stock Appreciation Rights under the Plan,
without changing the aggregate exercise price (i.e., the exercise price

4



--------------------------------------------------------------------------------



 



multiplied by the number of Stock Options or Stock Appreciation Rights) as to
which such Stock Options and Stock Appreciation Rights remain exercisable. The
adjustment by the Administrator shall be final, binding and conclusive. No
fractional shares of Stock shall be issued under the Plan resulting from any
such adjustment, but the Administrator in its discretion may make a cash payment
in lieu of fractional shares.
     The Administrator may also adjust the number of shares subject to
outstanding Awards and the exercise price and the terms of outstanding Awards to
take into consideration material changes in accounting practices or principles,
extraordinary dividends, acquisitions or dispositions of stock or property or
any other event if it is determined by the Administrator that such adjustment is
appropriate to avoid distortion in the operation of the Plan, provided that no
such adjustment shall be made in the case of an Incentive Stock Option, without
the consent of the grantee, if it would constitute a modification, extension or
renewal of the Option within the meaning of Section 424(h) of the Code.
     (c) Mergers and Other Transactions. In the case of and subject to the
consummation of (i) the dissolution or liquidation of the Company, (ii) the sale
of all or substantially all of the assets of the Company on a consolidated basis
to an unrelated person or entity, (iii) a merger, reorganization or
consolidation in which the outstanding shares of Stock are converted into or
exchanged for a different kind of securities of the successor entity and the
holders of the Company’s outstanding voting power immediately prior to such
transaction do not own a majority of the outstanding voting power of the
successor entity immediately upon completion of such transaction, or (iv) the
sale of all of the Stock of the Company to an unrelated person or entity (in
each case, a “Sale Event”), upon the effective time of the Sale Event, the Plan
and all outstanding Awards granted hereunder shall terminate, unless provision
is made in connection with the Sale Event in the sole discretion of the parties
thereto for the assumption or continuation of Awards theretofore granted by the
successor entity, or the substitution of such Awards with new Awards of the
successor entity or parent thereof, with appropriate adjustment as to the number
and kind of shares and, if appropriate, the per share exercise prices, as such
parties shall agree (after taking into account any acceleration hereunder). In
the event of such termination, each grantee shall be permitted, within a
specified period of time prior to the consummation of the Sale Event as
determined by the Administrator, to exercise all outstanding Options and Stock
Appreciation Rights held by such grantee, including those that will become
exercisable upon the consummation of the Sale Event; provided, however, that the
exercise of Options and Stock Appreciation Rights not exercisable prior to the
Sale Event shall be subject to the consummation of the Sale Event.
     Notwithstanding anything to the contrary in this Section 3(c), in the event
of a Sale Event pursuant to which holders of the Stock of the Company will
receive upon consummation thereof a cash payment for each share surrendered in
the Sale Event, the Company shall have the right, but not the obligation, to
make or provide for a cash payment to the grantees holding Options and Stock
Appreciation Rights, in exchange for the cancellation thereof, in an amount
equal to the difference between (A) the value as determined by the Administrator
of the consideration payable per share of Stock pursuant to the Sale Event (the
“Sale Price”) times the number of shares of Stock subject to outstanding Option
and Stock Appreciation Rights (to the extent then exercisable at prices not in
excess of the Sale Price) and (B) the aggregate exercise price of all such
outstanding Options and Stock Appreciation Rights.
     (d) Substitute Awards. The Administrator may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees, directors or
other key persons of another corporation in connection with the merger or
consolidation of the employing corporation with the Company or a Subsidiary or
the acquisition by the Company or a Subsidiary of property or stock of the
employing corporation. The Administrator may direct that the substitute awards
be granted on such terms and conditions as the Administrator considers
appropriate in the circumstances. Any substitute Awards granted under the Plan
shall not count against the share limitation set forth in Section 3(a).

5



--------------------------------------------------------------------------------



 



SECTION 4. ELIGIBILITY
     Grantees under the Plan will be such full or part-time officers and other
employees, Independent Directors and key persons (including consultants and
prospective employees) of the Company and its Subsidiaries as are selected from
time to time by the Administrator in its sole discretion.
SECTION 5. STOCK OPTIONS
     Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.
     Stock Options granted under the Plan may be either Incentive Stock Options
or Non-Qualified Stock Options. Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code. To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.
     No Incentive Stock Option shall be granted under the Plan after July 14,
2020.
     (a) Stock Options. Stock Options granted pursuant to this Section 5(a)
shall be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Administrator shall deem desirable. If the Administrator so determines,
Stock Options may be granted in lieu of cash compensation at the optionee’s
election, subject to such terms and conditions as the Administrator may
establish.
     (i) Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5(a) shall be determined by the
Administrator at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the date of grant. If an employee owns or is deemed to own
(by reason of the attribution rules of Section 424(d) of the Code) more than
10 percent of the combined voting power of all classes of stock of the Company
or any parent or subsidiary corporation and an Incentive Stock Option is granted
to such employee, the option price of such Incentive Stock Option shall be not
less than 110 percent of the Fair Market Value on the grant date.
     (ii) Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than 10 years after
the date the Stock Option is granted. If an employee owns or is deemed to own
(by reason of the attribution rules of Section 424(d) of the Code) more than
10 percent of the combined voting power of all classes of stock of the Company
or any parent or subsidiary corporation and an Incentive Stock Option is granted
to such employee, the term of such Stock Option shall be no more than five years
from the date of grant.
     (iii) Exercisability; Rights of a Stockholder. Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date. Subject to
Section 2(b)(v), the Administrator may at any time accelerate the exercisability
of all or any portion of any Stock Option. An optionee shall have the rights of
a stockholder only as to shares acquired upon the exercise of a Stock Option and
not as to unexercised Stock Options.
     (iv) Method of Exercise. Stock Options may be exercised in whole or in
part, by giving written notice of exercise to the Company, specifying the number
of shares to be purchased. Payment of the purchase price may be made by one or
more of the following methods to the extent provided in the Option Award
agreement:
     (A) In cash, by certified or bank check or other instrument acceptable to
the Administrator;
     (B) Through the delivery (or attestation to the ownership) of shares of
Stock that are not then subject to restrictions under any company plan. Such
surrendered shares shall be valued at Fair Market Value on the exercise date;

6



--------------------------------------------------------------------------------



 



     (C) By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company for the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Administrator shall prescribe as a condition of such payment procedure;
or
     (D) With respect to Stock Options that are not Incentive Stock Options, by
a “net exercise” arrangement pursuant to which the Company will reduce the
number of shares of Stock issuable upon exercise by the largest whole number of
shares with a Fair Market Value that does not exceed the aggregate exercise
price.
     (E) Any other method permitted by the Administrator.
     Payment instruments will be received subject to collection. The delivery of
certificates representing the shares of Stock to be purchased pursuant to the
exercise of a Stock Option will be contingent upon receipt from the optionee (or
a purchaser acting in his stead in accordance with the provisions of the Stock
Option) by the Company of the full purchase price for such shares and the
fulfillment of any other requirements contained in the Option Award agreement or
applicable provisions of laws. In the event an optionee chooses to pay the
purchase price by previously-owned shares of Stock through the attestation
method, the number of shares of Stock transferred to the optionee upon the
exercise of the Stock Option shall be net of the number of shares attested to.
     (v) Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000. To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.
     (b) Non-transferability of Options. No Stock Option shall be transferable
by the optionee otherwise than by will or by the laws of descent and
distribution and all Stock Options shall be exercisable, during the optionee’s
lifetime, only by the optionee, or by the optionee’s legal representative or
guardian in the event of the optionee’s incapacity. Notwithstanding the
foregoing, the Administrator, in its sole discretion, may provide in the Award
agreement regarding a given Option that the optionee may transfer his
Non-Qualified Stock Options to members of his immediate family, to trusts for
the benefit of such family members, or to partnerships in which such family
members are the only partners, provided that the transferee agrees in writing
with the Company to be bound by all of the terms and conditions of this Plan and
the applicable Option.
     (c) Form of Settlement. Shares of Stock issued upon exercise of a Stock
Option shall be free of all restrictions under the Plan, except as otherwise
provided in the Plan.
SECTION 6. STOCK APPRECIATION RIGHTS
     (a) Nature of Stock Appreciation Rights. A Stock Appreciation Right is an
Award entitling the recipient to receive shares of Stock having a value on the
date of exercise calculated as follows: (i) the grant date exercise price of a
share of Stock is (ii) subtracted from the Fair Market Value of the Stock on the
date of exercise and (iii) the difference is multiplied by the number of shares
of Stock with respect to which the Stock Appreciation Right shall have been
exercised.
     For example, if the grant date exercise price is $10.00 and the Fair Market
Value on the date of exercise is $20.00, the difference is $10.00. If the
grantee is exercising the Stock Appreciation Right as to 100 shares of Stock, he
or she will receive shares with a value on the exercise date of $1,000.00
($20.00 — $10.00 = $10.00. $10.00 x 100 = $1,000.00.) The grantee will receive
50 shares of stock. ($1,000.00 ÷ $20.00 = 50 shares.)

7



--------------------------------------------------------------------------------



 



     (b) Exercise Price of Stock Appreciation Rights. The exercise price of a
Stock Appreciation Right shall not be less than 100 percent of the Fair Market
Value of the Stock on the date of grant.
     (c) Grant and Exercise of Stock Appreciation Rights. Stock Appreciation
Rights may be granted by the Administrator independently of any Stock Option
granted pursuant to Section 5 of the Plan.
     (d) Terms and Conditions of Stock Appreciation Rights. Stock Appreciation
Rights shall be subject to such terms and conditions as shall be determined from
time to time by the Administrator. The term of a Stock Appreciation Right may
not exceed ten years.
SECTION 7. RESTRICTED STOCK AWARDS
     (a) Nature of Restricted Stock Awards. A Restricted Stock Award is an Award
entitling the recipient to acquire, at such purchase price as determined by the
Administrator, shares of Stock subject to such restrictions and conditions as
the Administrator may determine at the time of grant (“Restricted Stock”).
Conditions may be based on continuing employment (or other service relationship)
and/or achievement of pre-established performance goals and objectives. The
grant of a Restricted Stock Award is contingent on the grantee executing the
Restricted Stock Award agreement. The terms and conditions of each such
agreement shall be determined by the Administrator, and such terms and
conditions may differ among individual Awards and grantees.
     (b) Rights as a Stockholder. Upon execution of a written instrument setting
forth the Restricted Stock Award and payment of any applicable purchase price, a
grantee shall have the rights of a stockholder with respect to the voting of the
Restricted Stock, subject to such conditions contained in the written instrument
evidencing the Restricted Stock Award. Unless the Administrator shall otherwise
determine, certificates evidencing the Restricted Stock shall remain in the
possession of the Company until such Restricted Stock is vested as provided in
Section 7(d) below, and the grantee shall be required, as a condition of the
grant, to deliver to the Company a stock power endorsed in blank.
     (c) Restrictions. Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Award agreement. If a grantee’s employment (or
other service relationship) with the Company and its Subsidiaries terminates for
any reason, the Company shall have the right to repurchase Restricted Stock that
has not vested at the time of termination at its original purchase price, from
the grantee or the grantee’s legal representative.
     (d) Vesting of Restricted Stock. The Administrator at the time of grant
shall specify the date or dates and/or the attainment of pre-established
performance goals, objectives and other conditions on which the
non-transferability of the Restricted Stock and the Company’s right of
repurchase or forfeiture shall lapse. Subsequent to such date or dates and/or
the attainment of such pre-established performance goals, objectives and other
conditions, the shares on which all restrictions have lapsed shall no longer be
Restricted Stock and shall be deemed “vested.” Except as may otherwise be
provided by the Administrator either in the Award agreement or, subject to
Section 16 below, in writing after the Award agreement is issued, a grantee’s
rights in any shares of Restricted Stock that have not vested shall
automatically terminate upon the grantee’s termination of employment (or other
service relationship) with the Company and its Subsidiaries and such shares
shall be subject to the Company’s right of repurchase as provided in Section
7(c) above.
     (e) Restriction Period. Restricted Stock subject to vesting upon the
attainment of performance goals or objectives shall vest after the attainment of
the stated performance goals or objectives but only after a restricted period of
at least one (1) year. All other Restricted Stock shall vest after a restriction
period of not less than three (3) years; provided, however, that any Restricted
Stock with a time-based restriction may become vested incrementally over such
three-year period.

8



--------------------------------------------------------------------------------



 



     (f) Waiver, Deferral and Reinvestment of Dividends. The Restricted Stock
Award agreement may require or permit the immediate payment, waiver, deferral or
investment of dividends paid on the Restricted Stock.
SECTION 8. RESTRICTED STOCK UNITS
     (a) Nature of Restricted Stock Units. A Restricted Stock Unit is a
bookkeeping entry representing the equivalent of one share of Stock for each
Restricted Stock Unit awarded to a grantee and represents an unfunded and
unsecured obligation of the Company. The Administrator shall determine the
restrictions and conditions applicable to each Restricted Stock Unit at the time
of grant. Conditions may be based on continuing employment (or other service
relationship) and/or achievement of pre-established performance goals and
objectives. The terms and conditions of each such Award agreement shall be
determined by the Administrator, and such terms and conditions may differ among
individual Awards and grantees. Notwithstanding the foregoing, in the event that
any such Restricted Stock Units granted to employees shall have a
performance-based goal, the restriction period with respect to such Award shall
not be less than one year, and in the event any such Restricted Stock Units
granted to employees shall have a time-based restriction only (without any prior
performance condition to the grant or vesting thereof), the total restriction
period with respect to such Award shall not be less than three years; provided,
however, that any Restricted Stock Units with a time-based restriction may
become vested incrementally over such three-year period. At the end of the
vesting period, the Restricted Stock Units, to the extent vested, shall be
settled in the form of shares of Stock. To the extent that an award of
Restricted Stock Units is subject to Section 409A, it may contain such
additional terms and conditions as the Administrator shall determine in its sole
discretion in order for such Award to comply with the requirements of
Section 409A.
     (b) Election to Receive Restricted Stock Units in Lieu of Compensation. The
Administrator may, in its sole discretion, permit a grantee to elect to receive
a portion of future cash compensation otherwise due to such grantee in the form
of an award of Restricted Stock Units. Any such election shall be made in
writing and shall be delivered to the Company no later than the date specified
by the Administrator and in accordance with Section 409A and such other rules
and procedures established by the Administrator. Any such future cash
compensation that the grantee elects to defer shall be converted to a fixed
number of Restricted Stock Units based on the Fair Market Value of Stock on the
date the compensation would otherwise have been paid to the grantee if such
payment had not been deferred as provided herein. The Administrator shall have
the sole right to determine whether and under what circumstances to permit such
elections and to impose such limitations and other terms and conditions thereon
as the Administrator deems appropriate. Any Restricted Stock Units that are
elected to be received in lieu of cash compensation shall be fully vested,
unless otherwise provided in the Award.
     (c) Rights as a Stockholder. A grantee shall have the rights as a
stockholder only as to shares of Stock acquired by the grantee upon settlement
of Restricted Stock Units; provided, however, that the grantee may be credited
with Dividend Equivalent Rights with respect to the phantom stock units
underlying his Restricted Stock Units, subject to such terms and conditions as
the Administrator may determine.
     (d) Termination. Except as may otherwise be provided by the Administrator
either in the Award agreement or, subject to Section 16 below, in writing after
the Award is issued, a grantee’s right in all Restricted Stock Units that have
not vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.
SECTION 9. UNRESTRICTED STOCK AWARDS
     (a) Grant or Sale of Unrestricted Stock. The Administrator may, in its sole
discretion, grant (or sell at a purchase price determined by the Administrator)
an Unrestricted Stock Award to any grantee, pursuant to which such grantee may
receive shares of Stock free of any restrictions (“Unrestricted Stock”) under
the Plan. Unrestricted Stock Awards may be granted or sold as described in the
preceding sentence in respect of past services or other valid consideration, or
in lieu of any cash compensation due to such participant. The aggregate number
of shares of Stock issuable pursuant to this Section 9, when combined with the
number of shares of underlying unvested Stock Options accelerated pursuant to
Section 2(b)(v) other than

9



--------------------------------------------------------------------------------



 



by reason of, or in connection with, any death, disability, retirement,
employment termination, or Change of Control, is limited to ten percent (10%) of
the maximum number of shares of Stock reserved and available for issuance under
the Plan pursuant to Section 3(a), as amended.
     (b) Elections to Receive Unrestricted Stock in Lieu of Compensation. Upon
the request of a grantee and with the consent of the Administrator, each grantee
may, pursuant to an advance written election delivered to the Company no later
than the date specified by the Administrator, receive a portion of the cash
compensation otherwise due to such grantee in the form of shares of Unrestricted
Stock (valued at Fair Market Value on the date or dates the cash compensation
would otherwise be paid) either currently or on a deferred basis.
     (c) Restrictions on Transfers. The right to receive shares of Unrestricted
Stock on a deferred basis may not be sold, assigned, transferred, pledged or
otherwise encumbered, other than by will or the laws of descent and
distribution.
SECTION 10. PERFORMANCE SHARE AWARDS
     (a) Nature of Performance Share Awards. A Performance Share Award is an
Award entitling the recipient to acquire shares of Stock upon the attainment of
specified performance goals. The Administrator may make Performance Share Awards
independent of or in connection with the granting of any other Award under the
Plan. The Administrator in its sole discretion shall determine whether and to
whom Performance Share Awards shall be made, the performance goals, the periods
during which performance is to be measured (which in the aggregate shall not be
less than one (1) year), and all other limitations and conditions.
     (b) Restrictions of Transfer. Performance Share Awards, and all rights with
respect to such Awards may not be sold, assigned, transferred, pledged or
otherwise encumbered.
     (c) Rights as a Stockholder. A grantee receiving a Performance Share Award
shall have the rights of a stockholder only as to shares actually received by
the grantee under the Plan and not with respect to shares subject to the Award
but not actually received by the grantee. A grantee shall be entitled to receive
a stock certificate evidencing the acquisition of shares of Stock under a
Performance Share Award only upon satisfaction of all conditions specified in
the Performance Share Award agreement (or in a performance plan adopted by the
Administrator).
     (d) Termination. Except as may otherwise be provided by the Administrator
either in the Award agreement or, subject to Section 16 below, in writing after
the Award agreement is issued, a grantee’s rights in all Performance Share
Awards shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.
SECTION 11. PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES
     (a) Performance-Based Awards. A Performance-Based Award means any
Restricted Stock Award, Restricted Stock Units, or Performance Share Award
granted to a Covered Employee that is intended to qualify as “performance-based
compensation” under Section 162(m) of the Code and any regulations appurtenant
thereto. Any employee or other key person providing services to the Company and
who is selected by the Administrator may be granted one or more
Performance-Based Awards in the form of a Restricted Stock Award, Restricted
Stock Units or Performance Share Awards payable upon the attainment of
Performance Goals that are established by the Administrator and related to one
or more of the Performance Criteria, in each case on a specified date or dates
or over any period or periods determined by the Administrator. The Administrator
shall define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for any Performance Cycle. Depending on the
Performance Criteria used to establish such Performance Goals, the Performance
Goals may be expressed in terms of overall company performance or the
performance of a division, business unit, or an individual. The Administrator,
in its discretion, may adjust or modify the calculation of Performance Goals for
such Performance Cycle in order to prevent the dilution or enlargement of the
rights of an individual (i) in the event of, or in anticipation of, any unusual
or extraordinary corporate item, transaction, event or development, (ii) in

10



--------------------------------------------------------------------------------



 



recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company, or the financial statements of the Company, or (iii) in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions provided however, that the
Administrator may not exercise such discretion in a manner that would increase
the Performance-Based Award granted to a Covered Employee. Each
Performance-Based Award shall comply with the provisions set forth below.
     (b) Grant of Performance-Based Awards. With respect to each
Performance-Based Award granted to a Covered Employee, the Administrator shall
select, within the first 90 days of a Performance Cycle (or, if shorter, within
the maximum period allowed under Section 162(m) of the Code) the Performance
Criteria for such grant, and the Performance Goals with respect to each
Performance Criterion (including a threshold level of performance below which no
amount will become payable with respect to such Award). Each Performance-Based
Award will specify the amount payable, or the formula for determining the amount
payable, upon achievement of the various applicable performance targets. The
Performance Criteria established by the Administrator may be (but need not be)
different for each Performance Cycle and different Performance Goals may be
applicable to Performance-Based Awards to different Covered Employees.
     (c) Payment of Performance-Based Awards. Following the completion of a
Performance Cycle, the Administrator shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-Based Awards earned for the Performance Cycle. The
Administrator shall then determine the actual size of each Covered Employee’s
Performance-Based Award, and, in doing so, may reduce or eliminate the amount of
the Performance-Based Award for a Covered Employee if, in its sole judgment,
such reduction or elimination is appropriate.
     (d) Maximum Award Payable. The maximum Performance-Based Award payable to
any one Covered Employee under the Plan for a Performance Cycle is 200,000
shares of Stock (subject to adjustment as provided in Section 3(c) hereof).
SECTION 12. DIVIDEND EQUIVALENT RIGHTS
     (a) Dividend Equivalent Rights. A Dividend Equivalent Right is an Award
entitling the recipient to receive credits based on cash dividends that would be
paid on the shares of Stock specified in the Dividend Equivalent Right (or other
award to which it relates) if such shares were held by the recipient. A Dividend
Equivalent Right may be granted hereunder to any participant, as a component of
another Award or as a freestanding award. The terms and conditions of Dividend
Equivalent Rights shall be specified in the grant. Dividend equivalents credited
to the holder of a Dividend Equivalent Right may be paid currently or may be
deemed to be reinvested in additional shares of Stock, which may thereafter
accrue additional equivalents. Any such reinvestment shall be at Fair Market
Value on the date of reinvestment or such other price as may then apply under a
dividend reinvestment plan sponsored by the Company, if any. Dividend Equivalent
Rights may be settled in cash or shares of Stock or a combination thereof, in a
single installment or installments. A Dividend Equivalent Right granted as a
component of another Award may provide that such Dividend Equivalent Right shall
be settled upon exercise, settlement, or payment of, or lapse of restrictions
on, such other award, and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other award. A Dividend
Equivalent Right granted as a component of another Award may also contain terms
and conditions different from such other award.
     (b) Interest Equivalents. Any Award under this Plan that is settled in
whole or in part in cash on a deferred basis may provide in the grant for
interest equivalents to be credited with respect to such cash payment. Interest
equivalents may be compounded and shall be paid upon such terms and conditions
as may be specified by the grant.
SECTION 13. TAX WITHHOLDING
     (a) Payment by Grantee. Each grantee shall, no later than the date as of
which the value of an Award or of any Stock or other amounts received thereunder
first becomes taxable, pay to the Company, or make arrangements satisfactory to
the Administrator regarding payment of, any Federal, state, local or foreign

11



--------------------------------------------------------------------------------



 



taxes of any kind required by law to be withheld with respect to such income.
The Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
grantee. The Company’s obligation to deliver stock certificates to any grantee
is subject to and conditioned on tax obligations being satisfied by the grantee.
The Company’s obligation to deliver stock certificates to any grantee is subject
to and is conditioned on tax obligations being satisfied by the grantee.
     (b) Payment in Stock. If provided in the instrument evidencing an Award,
the Company may elect to have the minimum required tax withholding obligation
satisfied, in whole or in part, by (i) withholding from shares of Stock to be
issued pursuant to any Award a number of shares with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
withholding amount due, or (ii) allowing a grantee to transfer to the Company
shares of Stock owned by the grantee with an aggregate Fair Market Value (as of
the date the withholding is effected) that would satisfy the withholding amount
due.
SECTION 14. SECTION 409A AWARDS
     To the extent that any Award is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A (a “409A Award”), the
Award shall be subject to such additional rules and requirements as specified by
the Administrator from time to time in order to comply with Section 409A. In
this regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the
grantee’s death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A. Further, the settlement of any 409A Award may not be
accelerated or postponed except to the extent permitted by Section 409A.
SECTION 15. TRANSFER, LEAVE OF ABSENCE, ETC.
     For purposes of the Plan, the following events shall not be deemed a
termination of employment:
     (a) a transfer to the employment of the Company from a Subsidiary or from
the Company to a Subsidiary, or from one Subsidiary to another; or
     (b) an approved leave of absence for military service or sickness, or for
any other purpose approved by the Company, if the employee’s right to
re-employment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the
Administrator otherwise so provides in writing.
SECTION 16. AMENDMENTS AND TERMINATION
     Subject to requirements of law or any stock exchange or similar rules which
would require a vote of the Company’s shareholders, the Board may, at any time,
amend or discontinue the Plan and the Administrator may, at any time, amend or
cancel any outstanding Award for the purpose of satisfying changes in law or for
any other lawful purpose, but no such action shall adversely affect rights under
any outstanding Award without the holder’s consent. If and to the extent
determined by the Administrator to be required by the Code to ensure that
Incentive Stock Options granted under the Plan are qualified under Section 422
of the Code or to ensure that compensation earned under Awards qualifies as
performance-based compensation under Section 162(m) of the Code, if and to the
extent intended to so qualify, Plan amendments shall be subject to approval by
the Company stockholders entitled to vote at a meeting of stockholders. Nothing
in this Section 16 shall limit the Administrator’s authority to take any action
permitted pursuant to Section 3(c).

12



--------------------------------------------------------------------------------



 



SECTION 17. STATUS OF PLAN
     With respect to the portion of any Award that has not been exercised and
any payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.
SECTION 18. CHANGE OF CONTROL PROVISIONS
     Upon the occurrence of a Change of Control as defined in this Section 18:
     (a) Each outstanding Stock Option shall automatically become fully
exercisable.
     (b) Except as otherwise provided in the applicable Award Agreement,
conditions and restrictions on each outstanding Restricted Stock Award,
Restricted Stock Unit and Performance Share Award will be removed.
     (c) “Change of Control” shall mean the occurrence of any one of the
following events:
     (i) any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Act (other than the Company, any of its Subsidiaries, or any trustee, fiduciary
or other person or entity holding securities under any employee benefit plan or
trust of the Company or any of its Subsidiaries), together with all “affiliates”
and “associates” (as such terms are defined in Rule 12b-2 under the Exchange
Act) of such person, shall become the “beneficial owner” (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing in excess of 50% of either (A) the
combined voting power of the Company’s then outstanding securities having the
right to vote in an election of the Company’s Board of Directors (“Voting
Securities”) or (B) the then outstanding shares of Stock of the Company (in
either such case other than as a result of an acquisition of securities directly
from the Company); or
     (ii) persons who, as of the Effective Date, constitute the Company’s Board
of Directors (the “Incumbent Directors”) cease for any reason, including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board, provided
that any person becoming a director of the Company subsequent to the Effective
Date shall be considered an Incumbent Director if such person’s election was
approved by or such person was nominated for election by either (A) a vote of at
least a majority of the Incumbent Directors or (B) a vote of at least a majority
of the Incumbent Directors who are members of a nominating committee comprised,
in the majority, of Incumbent Directors; but provided further, that any such
person whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of members of the Board of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or
     (iii) the consummation of a consolidation, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction in which
the stockholders of the Company immediately prior to the Corporate Transaction,
would, immediately after the Corporate Transaction, beneficially own (as such
term is defined in Rule 13d-3 under the Act), directly or indirectly, shares
representing in the aggregate more than 80% of the voting shares of the
corporation issuing cash or securities in the Corporate Transaction (or of its
ultimate parent corporation, if any); or

13



--------------------------------------------------------------------------------



 



     (iv) the approval by the stockholders of any plan or proposal for the
liquidation or dissolution of the Company.
     Notwithstanding the foregoing, a “Change of Control” shall not be deemed to
have occurred for purposes of the foregoing clause (i) solely as the result of
an acquisition of securities by the Company which, by reducing the number of
shares of Voting Securities outstanding, increases the proportionate number of
shares of Voting Securities beneficially owned by any person in excess of 50% or
more of the combined voting power of all then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns in excess of 50% of the
combined voting power of all then outstanding Voting Securities, then a “Change
of Control” shall be deemed to have occurred for purposes of the foregoing
clause (i).
SECTION 19. GENERAL PROVISIONS
     (a) No Distribution; Compliance with Legal Requirements. The Administrator
may require each person acquiring Stock pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof.
     No shares of Stock shall be issued pursuant to an Award until all
applicable securities law and other legal and stock exchange or similar
requirements, whether located in the United States or a foreign jurisdiction,
have been satisfied. The Administrator may require the placing of such
stop-orders and restrictive legends on certificates for Stock and Awards as it
deems appropriate.
     No Award under the Plan shall be a nonqualified deferred compensation plan,
as defined in Code Section 409A, unless such Award meets in form and in
operation the requirements of Code Section 409A(a)(2),(3), and (4).
     (b) Delivery of Stock Certificates. Stock certificates to grantees under
this Plan shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company.
     (c) Other Compensation Arrangements; No Employment Rights. Nothing
contained in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, including trusts, and such arrangements may be either
generally applicable or applicable only in specific cases. The adoption of this
Plan and the grant of Awards do not confer upon any employee any right to
continued employment with the Company or any Subsidiary.
     (d) Trading Policy Restrictions. Option exercises and other Awards under
the Plan shall be subject to such company’s insider trading policy, as in effect
from time to time.
     (e) Forfeiture of Awards under Sarbanes-Oxley Act. If the Company is
required to prepare an accounting restatement due to the material noncompliance
of the Company, as a result of misconduct, with any financial reporting
requirement under the securities laws, then, to the extent required by law, any
grantee who is one of the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002 shall reimburse the Company for
the amount of any Award received by such individual under the Plan during the
12-month period following the first public issuance or filing with the United
States Securities and Exchange Commission, as the case may be, of the financial
document embodying such financial reporting requirement.
     (f) Loans to Grantees. The Company shall have the authority to make loans
to grantees of Awards hereunder (including to facilitate the purchase of shares)
and shall further have the authority to issue shares for promissory notes
hereunder.

14



--------------------------------------------------------------------------------



 



     (g) Designation of Beneficiary. At the discretion of the Administrator the
instrument evidencing an Award may permit the grantee to designate a beneficiary
or beneficiaries to exercise any Award or receive any payment under any Award
payable on or after the grantee’s death. Any such designation shall be on a form
provided for that purpose by the Administrator and shall not be effective until
received by the Administrator. If no beneficiary has been designated by a
deceased grantee, or if the designated beneficiaries have predeceased the
grantee, the beneficiary shall be the grantee’s estate.
SECTION 20. EFFECTIVE DATE OF PLAN
     This Plan shall become effective upon approval by the holders of a majority
of the shares of Stock of the Company present or represented and entitled to
vote at a meeting of stockholders at which a quorum is present or by written
consent of the stockholders. Subject to such approval by the stockholders, Stock
Options and other Awards may be granted hereunder on and after adoption of this
Plan by the Board.
SECTION 21. GOVERNING LAW
     This Plan and all Awards and actions taken thereunder shall be governed by,
and construed in accordance with, the laws of the State of Delaware, applied
without regard to conflict of law principles.

15